DREW, J.
This case was consolidated with case No. 3748, styled Mrs. Laura Wilkerson vs. A. G. Faggard (La. App.) 127 So. 5, and for reasons as to liability see No. 3748.
Plaintiff 'sues for himself and as legal representative of and for the use and benefit of his two minor children, namely, Louise, age three, and an infant whose name is not given.
He prays for judgment for himself in the sum of $200 for doctor’s bills and medicine for his wife and children; $50, that he was forced to expend for servant’s hire during the time his family was incapacitated; $150 expended in hiring a car in his business during the time his car was in a garage for repairs; $73.50, for repairs to his car after the wreck.
For the benefit of his minor children:
Physical pain and suffering borne by his daughter, Louise, on account of injuries received in said accident, the sum of $2,000; for mental pain and anguish suffered by minor, Louise, $250; and $350 for suffering and mental anguish of infant unnamed.
The lower court awarded him judgment in the sum of $200 for medical attention and service; $30 for servant’s hire; and $73.50 for damages done to his automobile. We see no reason for disturbing that part of the judgment.
The lower court rejected the demand as legal representative of and for the benefit and use of the unnamed infant, and we see no reason to disturb that judgment.
The lower court awarded him, as legal representative of and for the use and benefit of minor, Louise Solomon, the sum of $500. Dr. Huckaby, a defense witness, testified that the little girl, Louise, was badly hurt; that she was in a semi-conscious state for some time after the accident; had a knot on her head and he advised that it be X-rayed.
Dr. Reed testified that she was bruised on both sides of the body and stomach, face, and head; that she had gravel punctures on the skin of the face; and that she received internal injuries which caused her to spit up blood, and her nose bled freely at various intervals. These injuries caused her to have severe headaches and pains in the back and stomach for quite a while afterwards. He visited her off and on for about two months.
Her mother and father testified that the child cannot engage in children’s play without pain; that she frequently cries with pain in the head and stomach. Mrs. Solomon testified:
*434“She cries with her head all the time, and the doctor has to give her some rest medicine, she has a deep sunken place on top of the head, looks like it is mashed in, and a ruptured navel. She has a stiff place across the stomach, she cries with her stomach nearly all the time. If she eats most anything, that crowds her stomach, she complains that it hurts her, and her head aches, she has not really gotten her right mind, since we were in the wreck. She will be out and playing and she’ll suddenly sit down and cry.”
The accident happened on the 11th of November, 1927, and this case was not tried until February, 1929, more than a year after the accident when the testimony was given.
We think the judgment in favor of Joe Solomon, as legal representative of and for the use and benefit of the minor, Louise, should be increased to $1,000.
Defendant filed an exception to the authority of plaintiff to sue for his minor child, which exception was overruled by the lower court and has not been urged here. We think the ruling of the lower court was correct on this exception.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court in favor of Joe Solomon for the sum of $303 against the defendant, A. G. Faggard, be affirmed; and the judgment rejecting the demand of Joe Solomon against the defendant, A. G. Faggard, for the use and benefit of the infant minor, unnamed, be affirmed; and the judgment in favor of Joe Solomon, as legal representative of and for the use and benefit of the minor, Louise Solomon, and against the defendant, A. G. Faggard, in the sum of $500, be increased to the sum of $1,000, and, as thus amended, that the judgment of the lower court be affirmed: